   Case 2:20-mc-51458-GCS ECF No. 2, PageID.13 Filed 12/02/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

           Plaintiff,                          Case No. 20-51458
                                               Related Case Nos: 77-80068
     v.                                        and. 77-80169
                                               Hon. George Caram Steeh
AUDREY L. CASH, a/k/a
AUDREY MOORE,

         Defendant.
_______________________________/

           ORDER DENYING MOTION FOR EXPUNGEMENT

     Audrey Moore wrote a letter to the court seeking expungement of her

criminal record from 1977, which the court construes as a motion. In Case

No. 77-80169, Moore pleaded guilty to mail fraud and was sentenced to

one year of probation. In Case No. 77-80068, Moore was charged with

making false statements to the government and mail fraud, but the charges

were dismissed after she pleaded guilty in Case No. 77-80169. Moore

seeks expungement because her record is an impediment to the renewal of

her concealed pistol license.

     In general, “[t]he view among federal courts is that records of valid

arrests, indictments, or convictions ordinarily may not be expunged.” United

States v. Flagg, 178 F.Supp.2d 903, 905 (S.D. Ohio 2001). The court has

                                       -1-
   Case 2:20-mc-51458-GCS ECF No. 2, PageID.14 Filed 12/02/20 Page 2 of 2




jurisdiction over expungement motions that “challenge an unconstitutional

conviction or an illegal arrest or are otherwise based upon a constitutional

claim.” United States v. Field, 756 F.3d 911, 915 (6th Cir. 2014). However,

“federal courts lack ancillary jurisdiction over motions for expungement that

are grounded on purely equitable considerations – e.g., motions alleging

that the movant has maintained good conduct and that the record of arrest

harms the movant’s employment opportunities.” Id.

     Moore’s request is based upon equitable considerations – that her

record presents an obstacle to the renewal of her CPL. As presented,

Moore’s request does not fall into the limited category of expungement

cases over which the court may have jurisdiction. Accordingly, IT IS

HEREBY ORDERED that Moore’s request is DENIED.

Dated: December 2, 2020
                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE

                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 December 2, 2020, by electronic and/or ordinary mail and
                       also on Audrey L. Moore, 12827 Sparling St.,
                                  Hamtramck, MI 48212.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                                -2-
